[dachesformofeacfocleansi001.jpg]
EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (“Agreement”)
is entered into as of January 23, 2017 (the “Effective Date”), by and between
Lilis Energy, Inc. (the “Company”) and Joseph C. Daches (“Executive”). Executive
and the Company are each referred to individually as a “Party” and collectively
as the “Parties.” NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows: 1. Employment. Executive’s
employment with the Company is subject to the terms set forth herein. 2. Term.
Subject to the remaining terms of this Section 2, this Agreement shall be for an
initial term that begins on the Effective Date and continues in effect through
December 31, 2017 (the “Initial Term”) and, unless terminated sooner as herein
provided, shall continue on a year-to-year basis after the Initial Term (each
year, a “Renewal Term,” and each Renewal Term together with the Initial Term,
the “Term”). If either Party elects not to renew this Agreement for a Renewal
Term, such Party must give a written Notice of Termination to the other Party at
least 180 days before the expiration of the then-current Initial Term or Renewal
Term, as applicable. In the event that one Party provides the other with a
Notice of Termination pursuant to this Section 2, no further automatic
extensions shall occur and this Agreement shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable, and such Termination
shall not result in any entitlement to compensation pursuant to Section 6 or
otherwise. 3. Position. During the Term, Executive shall be employed as and hold
the title of Executive Vice President, Chief Financial Officer and Treasurer of
the Company, with such duties and responsibilities that are customary in that
position for public companies. Executive’s principal place of employment shall
be at the main business offices of Company in Fort Worth, Texas. 4. Scope of
Services. During the Term, Executive shall devote substantially all of
Executive’s business time, energy and best efforts to carry out Executive’s
responsibilities with respect to the business and affairs of the Company and its
affiliates. In addition, the Parties acknowledge that Executive may (i) engage
in and manage Executive’s passive personal investments, (ii) engage in
charitable and civic activities and (iii) engage in such other activities that
the Parties mutually agree to; provided, however, that such activities shall be
permitted so long as such activities do not conflict with the business and
affairs of the Company or interfere with the performance of Executive’s duties
hereunder. 5. Compensation and Benefits. In each case during the Term: 5.1 Base
Salary. The Company shall pay, or cause to be paid, to Executive a base salary
(the “Base Salary”) as established by or pursuant to authority granted by the
Board at the following rates: (a) $300,000 for services rendered from the
Effective Date to the one-year anniversary of the Effective Date; (b) $350,000
for services rendered from the one-year anniversary of the Effective Date to the
two-year anniversary of the Effective Date; and (c) $375,000 for services
rendered following the two-year anniversary of the Effective Date. The Base
Salary shall be reviewed annually by or pursuant to authority granted by the
Board in connection with its annual review of executive compensation to
determine if such Base Salary should be increased 1



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi002.jpg]
(but not decreased) for the following year in recognition of services to the
Company. The Base Salary shall be payable at such intervals in conformity with
the Company’s prevailing practice as such practice shall be established or
modified from time to time.. 5.2 Cash Incentive Bonus. Executive shall receive a
lump-sum cash payment if and to the extent that during the period between the
Effective Date and the one-year anniversary of the Effective Date (the
“Measurement Period”), any of the following conditions set forth in Section
5.3.1 are satisfied, provided that, in addition, at least one of the conditions
set forth in Section 5.3.2 is also satisfied (the “Incentive Bonus”), in each
case as determined by the Board in its sole discretion, to be paid within 30
days after achievement of such conditions: 5.2.1 (a) Executive shall be granted
a bonus equal to 50% of Base Salary in the event that, during the Measurement
Period, the Company has determined that its annualized gross production average
for a consecutive 90-day period is equal to or exceeds 1,500 barrels of oil
equivalent (“BOE”) per day; (b) without duplication of the amount described in
the preceding clause (a), Executive shall be granted a bonus equal to 100% of
Base Salary in the event that, during the Measurement Period, the Company has
determined that its annualized gross production average for a consecutive 90-day
period is equal to or exceeds 2,000 BOE per day; (c) without duplication of the
amounts described in the preceding clauses (a) and (b), Executive shall be
granted a bonus equal to 150% of Base Salary in the event that, during the
Measurement Period, the Company has determined that its annualized gross
production average for a consecutive 90-day period is equal to or exceeds 3,000
BOE per day; (d) without duplication of the amounts described in the preceding
clauses (a), (b) and (c), Executive shall be granted a bonus equal to 200% of
Base Salary in the event that, during the Measurement Period, the Company has
determined that its annualized gross production average for a consecutive 90-day
period is equal to or exceeds 4,000 BOE per day; (e) without duplication of the
amounts described in the preceding clauses (a), (b), (c) and (d), Executive
shall be granted a bonus equal to 300% of Base Salary in the event that, during
the Measurement Period, the Company has determined that its annualized gross
production average for a consecutive 90-day period is equal to or exceeds 5,000
BOE per day; and (f) without duplication of the amounts described in the
preceding clauses (a), (b), (c), (d) and (e), Executive shall be granted a bonus
equal to 400% of Base Salary in the event that, during the Measurement Period,
the Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 6,000 BOE per day. 5.2.2 (a)
The Company’s common stock maintains a 10-consecutive-day volume weighted
average price of: (1) $2.30 per Share upon 1,500 BOE per day; (2) $3.00 per
Share upon 2,000 BOE per day; (3) $4.50 per Share upon 3,000 BOE per day; 2



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi003.jpg]
(4) $6.00 per Share upon 4,000 BOE per day; (5) $7.50 per Share upon 5,000 BOE
per day; or (6) $9.00 per Share upon 6,000 BOE per day. (b) The Company
maintains an aggregate debt to earnings before interest, taxes, depreciation,
depletion, amortization and exploration expenses (“EBITDAX”) ratio of 4.5 to 1.
EBITDAX shall be calculated by multiplying the Company’s 90-day EBITDAX during
the applicable period set forth in Section 5.3.1 by 4. (c) The Company maintains
cash on hand (or equivalents) and/or availability of 10 times (i) the Incentive
Bonus payable to Executive plus (ii) any substantially similar incentive bonuses
payable to any other service providers of the Company. 5.3 Performance Bonus.
Executive will be granted a cash bonus equal to $50,000 when the Company
succeeds in timely filing its annual report on Form 10-K with the United States
Securities and Exchange Commission for the year ended December 31, 2016. 5.4
Annual Bonuses; Additional Compensation. Without limitation of Section 5.1,
Executive shall be eligible to receive bonuses and awards of equity and
non-equity compensation and to participate in annual and long-term compensation
plans of the Company in accordance with any plan or decision that the Board, or
any committee or other person authorized by the Board, may in its sole
discretion determine from time to time. The target annual bonus for Executive as
of the Effective Date shall be 250,000 shares of restricted stock. 5.5 Welfare
and Benefit Plans. (i) Executive shall be entitled to participate in all savings
and retirement plans, practices, policies and programs of the Company and (ii)
Executive and Executive’s family, as the case may be, shall be eligible to
participate in, and shall receive all benefits under, all welfare benefit plans,
practices, policies and programs provided by the Company (including, to the
extent provided, medical, prescription, dental, vision, disability, life,
accidental death and travel accident insurance plans and programs) (all such
plans, practices, policies and programs, the “Plans”), in each case pursuant to
all terms and conditions of the Plans. Except as provided herein, the Company
shall not be required to establish or continue the Plans or take any action to
cause Executive to be eligible for any Plans on a basis more favorable than that
applicable to its other executive-level employees generally. 5.6 Reimbursement.
The Company shall reimburse Executive (or, in the Company’s sole discretion,
shall pay directly), upon presentation of vouchers and other supporting
documentation as the Company may reasonably require, for reasonable
out-of-pocket expenses incurred by Executive relating to the business or affairs
of the Company or the performance of Executive’s duties hereunder, including
reasonable expenses with respect to mileage, entertainment, travel and similar
items, dues for membership in professional organizations, and similar
professional development expenses, provided that the incurring of such expenses
shall have been approved in accordance with the Company’s regular reimbursement
procedures and practices in effect from time to time. 5.7 Vacation. In addition
to statutory holidays, Executive shall be entitled to no less than 20 days of
paid vacation each calendar year during the Term. Vacation shall accrue pursuant
to the Company’s vacation accrual policy applicable to all employees of the
Company, provided that no more than 20 vacation days may be carried over from
one calendar year to a subsequent calendar year. 5.8 Reservation of Rights. The
Company reserves the right to modify, suspend or discontinue any and all of its
employee benefit plans, practices, policies and programs at any time in its sole
discretion without recourse by Executive so long as such changes are similarly
applicable to executive employees at a similar level. 3



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi004.jpg]
6. Payments upon Termination. 6.1 Accrued but Unpaid Salary and Bonus. In the
event of a Termination for any reason during the Term, the Company shall pay to
Executive (or, in the event of Executive’s death, to Executive’s estate or named
beneficiary) (a) any Base Salary, vacation pay and expense reimbursements that
are accrued but unpaid as of the date of Termination and (b) (except upon a
Termination by the Company for Cause) any earned but unpaid bonus for any prior
or current year. 6.2 Severance. (a) Upon an Involuntary Termination during the
Term and either prior to a Change in Control or more than one year following a
Change in Control, contingent upon Executive’s execution, delivery and
non-revocation of a release in form and substance satisfactory to the Company
and consistent with the Company’s standard release agreement, which contains a
full release of all claims against the Company and certain other provisions,
including a reaffirmation of the covenants in Section 12 and Section 13 (the
“Release Agreement”), Executive shall be entitled to (1) a lump sum severance
payment in an amount equal to 12 months of Base Salary in effect immediately
prior to the date of Termination and (2) a lump sum payment equal to 12 months
of COBRA premiums based on the terms of Company’s group health plan and
Executive’s coverage under such plan as of the date of Termination (regardless
of any COBRA election actually made by Executive or the actual COBRA coverage
period under the Company’s group health plan). (b) Upon an Involuntary
Termination during the Term and within one year following a Change in Control,
contingent upon Executive’s execution, delivery and non-revocation of the
Release Agreement, Executive shall be entitled to (1) a lump sum severance
payment in an amount equal to 24 months of Base Salary in effect immediately
prior to the date of Termination and (2) a lump sum payment equal to 24 months
of COBRA premiums based on the terms of Company’s group health plan and
Executive’s coverage under such plan as of the date of Termination (regardless
of any COBRA election actually made by Executive or the actual COBRA coverage
period under the Company’s group health plan). (c) Upon a Termination due to
Disability during the Term, contingent upon Executive’s execution, delivery and
non-revocation of the Release Agreement, Executive shall be entitled to a lump
sum payment equal to six months of COBRA premiums based on the terms of the
Company’s group health plan and Executive’s coverage under such plan as of the
date of Termination (regardless of any COBRA election actually made by Executive
or the actual COBRA coverage period under the Company’s group health plan). (d)
The Company’s obligations under this Section 6.2 are subject to the requirements
and time periods set forth in this Section 6.2 and in the Release Agreement.
Prior to receiving the payments described in this Section 6.2, Executive shall
execute the Release Agreement on or before the date 21 days (or such longer
period to the extent required by law) after the date of Termination. If
Executive fails to timely execute and remit the Release Agreement, Executive
waives any right to the payments provided under this Section 6.2. Payments under
this Section 6.2 shall be made within fifteen 15 days of Executive’s execution
and delivery of the Release Agreement, provided that Executive does not revoke
the Release Agreement. (e) Executive’s rights following a Termination under the
terms of any Plan, whether tax-qualified or not, which are not specifically
addressed in this Agreement, shall be subject to the terms of such Plan, and
this Agreement shall have no effect upon such terms except as specifically
provided herein. (f) Except as specifically provided under Section 6.1 and
Section 6.2, the Company shall have no further obligations to Executive under
this Agreement following a Termination. Without limitation of the foregoing,
Executive shall not be entitled to any severance benefits under this Agreement
in the event of a Termination other than an Involuntary Termination (except as
provided in Section 6.1). The foregoing shall not 4



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi005.jpg]
limit any of Executive’s rights with regard to any rights to indemnification,
advancement or payment of legal fees and costs, and coverage under directors and
officers liability insurance. (g) Notwithstanding anything in this Agreement to
the contrary, the Company shall have the right to terminate all payments and
benefits owing to Executive pursuant to Section 6.2 upon the Company’s discovery
of any material breach by Executive of Executive’s obligations under the Release
Agreement or Section 12 or Section 13. 7. Definitions. Capitalized terms used in
this Agreement but not otherwise defined herein shall have the meaning hereby
assigned to them as follows: 7.1 “Cause” means a determination by the Board that
Executive has: (a) in the performance of Executive’s duties with respect to the
Company or any of its affiliates, engaged in reckless or willful misconduct or
has violated the law, provided that no act or failure to act shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company; (b) refused without proper legal reason to perform
Executive’s duties and responsibilities to the Company or any of its affiliates,
which continues after notice from the Company to perform such duties and
responsibilities (for the purposes of this clause, the phrase “proper legal
reason” shall include Executive’s delivery of a Notice of Termination for Good
Reason where the assertion by Executive of Termination for Good Reason is for an
event that constitutes Good Reason under the terms of this Agreement); (c)
willfully and materially breached any material provision of this Agreement; (d)
committed an act of fraud, embezzlement or breach of a fiduciary duty to the
Company or an affiliate of the Company (including the unauthorized disclosure of
material confidential or proprietary information of the Company or an affiliate
of the Company); (e) been convicted of (or pleaded no contest to) a felony
(other than a crime involving the operation of a motor vehicle not involving a
serious injury or death to an individual); or (f) entered into a cease and
desist order with the U.S. Securities and Exchange Commission alleging violation
of U.S. or foreign securities laws. Executive shall have 30 days from the date
on which Executive receives the Company’s Notice of Termination for Cause under
clause (a), (b) or (c) above to remedy any such occurrence otherwise
constituting Cause under such clause. In connection with a determination of
Cause, a majority of the Board shall make such determination at a meeting of the
Board called and held for such purpose (after reasonable notice to Executive and
an opportunity for Executive, together with counsel, to be heard before the
Board). A Termination for Cause shall be deemed to include a determination by
the Board following a Termination that circumstances existing prior to the
Termination would have entitled the Company to have terminated Executive’s
service for Cause. All rights Executive has or may have under this Agreement
shall be suspended automatically during the pendency of any investigation by the
Board, or during any negotiations between the Board and Executive, regarding any
actual or alleged act or omission by Executive of the type described in this
definition of Cause. 5



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi006.jpg]
7.2 “Change in Control” has the meaning given to such term in the Lilis Energy,
Inc. 2016 Omnibus Incentive Plan. 7.3 “Disability” means, if, during the Term,
Executive is unable to perform substantially and continuously the duties
assigned to him due to a disability (as such term is defined or used for
purposes of the Company’s long-term disability plan then in effect, or, if no
such plan is in effect, by virtue of ill health or other disability for more
than 180 consecutive or non-consecutive days out of any consecutive 12-month
period). 7.4 “Good Reason” means the occurrence of any of the following events
without Executive’s consent: (a) a material diminution in Executive’s Base
Salary; or (b) a material diminution in Executive’s authority, duties or
responsibilities as an officer, or the Board fails to re-nominate Executive for
election to the Board if Executive is a Board member as of the Effective Date or
becomes a Board member thereafter; (c) the relocation of Executive’s principal
place of employment by more than 25 miles from the location of Executive’s
principal place of employment as of the Effective Date; or (d) a material breach
by the Company of a material provision of this Agreement. Notwithstanding the
foregoing provisions of this Section 7.4 or any other provision in this
Agreement to the contrary, any assertion by Executive of a Termination for Good
Reason shall not be effective unless all of the following conditions are
satisfied: (1) Executive provides written notice to the Company of such
condition within 45 days of Executive gaining knowledge of the initial existence
of the condition, (2) the condition specified in the notice remains uncured for
30 days after receipt of the notice by the Company and (3) the date of
Termination occurs within 30 days after the expiration of the cure period set
forth in (2) immediately above. 7.5 “Involuntary Termination” means a
Termination by the Company without Cause or by Executive for Good Reason. 7.6
“Notice of Termination” means a written notice delivered by either Party to the
other Party indicating the specific Termination provision in this Agreement
relied upon for Termination and the date of Termination, and that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination under the provision so indicated. 7.7 “Termination” means
termination of Executive’s employment with the Company and all affiliates. 8.
Removal from any Boards and Positions. Unless otherwise agreed to in writing by
the Parties at the time of Termination, upon a Termination, Executive shall be
deemed to resign (i) if a member, from the Board and the board of directors of
any affiliate and any other board to which Executive has been appointed or
nominated by or on behalf of the Company or an affiliate, (ii) from each
position with the Company and any affiliate, including as an officer of the
Company or an affiliate and (iii) as a fiduciary of any employee benefit plan of
the Company and any affiliate. 9. Adjustments to Payments. 9.1 Notwithstanding
anything in this Agreement to the contrary, in the event that any payment or
distribution by the Company to Executive or for Executive's benefit (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (the “Payments”) would be subject to the excise 6



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi007.jpg]
tax imposed by Section 4999 of the Internal Revenue Code of 1986 (the “Code”),
or any interest or penalty is incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, the “Excise
Tax”), then the Payments shall be reduced (but not below zero) if and to the
extent that such reduction would result in Executive retaining a larger amount,
on an after-tax basis (taking into account federal, state and local income taxes
and the imposition of the Excise Tax), than if Executive received all of the
Payments. The Company shall reduce or eliminate the Payments, by first reducing
or eliminating the portion of the Payments that are not payable in cash and then
by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits that are to be paid the farthest in time
from the determination. 9.2 All determinations required to be made under this
Section 9, including whether and when an adjustment to any Payments is required
and, if applicable, which Payments are to be so adjusted, shall be made by an
independent accounting firm selected by the Company from among the four largest
accounting firms in the United States or any nationally recognized financial
planning and benefits consulting company (the “Accounting Firm”), which shall
provide detailed supporting calculations to both Parties within 15 business days
of the receipt of notice from Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the relevant change in control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion that
failure to report the Excise Tax on Executive's applicable federal income tax
return would not result in the imposition of a negligence or similar penalty.
Any determination by the Accounting Firm shall be binding upon the Parties. 10.
Clawback. Notwithstanding anything in this Agreement to the contrary, if any
provision of this Agreement or any applicable statute, law, regulation or
regulatory interpretation or other guidance legally requires the Company or any
affiliate to seek or demand repayment or return of any payments made to
Executive for any reason, Executive shall repay to the Company the aggregate
amount of any such payments, with such repayment to occur no later than 30 days
following Executive’s receipt of a written notice from the Company indicating
that payments received by Executive are subject to repayment or return under
this Section 10. 11. Withholding. The Company may withhold from Executive’s
compensation, under this Agreement or otherwise, all applicable amounts required
by law. 12. Non-Competition; Non-Solicitation; Anti-Raiding. 12.1 Executive
hereby covenants that during the period of Executive’s employment by the
Company, and for a period of six months following a Termination, Executive shall
not, without the prior written consent of the Board, accept a position to
perform duties similar to those performed by Executive while at the Company,
directly or indirectly (whether as proprietor, stockholder, director, partner,
employee, agent, independent contractor, consultant, trustee or in any other
capacity), with respect to any property, drilling program, oil or gas leasehold,
project or field, in which the Company participates, or has any investment or
other business interest in, within five miles of the boundary of any existing
Company leasehold in the United States in which the Company has conducted
business at any time within the one-year period immediately preceding
Termination (a “Competing Enterprise”); provided, however, that Executive shall
not be deemed to be participating or engaging in a Competing Enterprise solely
by virtue of Executive’s ownership of not more than 4.9% of any class of stock
or other securities which are publicly traded on a national securities exchange
or in a recognized over-the-counter market. 12.2 Executive may not avoid the
purpose and intent of Section 12.1 by engaging in conduct within the
geographically limited area from a remote location through means such as
telecommunications, written correspondence, computer-generated or assisted
communications or other similar methods. 7



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi008.jpg]
13. Confidential Information. 13.1 For the purposes of this Agreement,
“Confidential Information” means all proprietary information, data, knowledge
and know-how relating, directly or indirectly, to the Company and its business,
including: (a) business plans and strategies, prospect information, financial
information, investment plans, marketing plans and strategies and financial
plans and strategies; (b) confidential personnel or human resources data; (c)
technical and business information, whether patentable or not, which is of a
confidential, trade secret or proprietary character; (d) the identity of
customers; (e) existing or prospective oil or gas properties, investors,
participation agreements, working, royalty or other interests; (f) contract
terms; (g) bidding information and strategies; (h) pricing methods or
information; (i) computer software; (j) computer software methods and
documentation; (k) hardware; (l) methods of operation; (m) procedures, forms and
techniques used in servicing accounts or properties; (n) seismic, geophysical,
petrophysical or geological data; (o) well logs and other well data; and (p) any
other documents, information or data that the Company requires to be maintained
in confidence for the Company’s business success or that constitutes material
non-public information. The list set forth above is not intended by the Company
to be a comprehensive list of Confidential Information. All Confidential
Information shall be treated as Confidential Information regardless of whether
it pertains to the Company or its customers and regardless of whether it is
stamped as “confidential.” 13.2 Executive acknowledges that the success of the
Company depends in large part on the protection of the Confidential Information.
Executive further acknowledges that in the course of Executive’s employment with
the Company, Executive will become familiar with the Company’s Confidential
Information. Executive recognizes and acknowledges that the Confidential
Information is a valuable, special and unique asset of the Company’s business,
access to and knowledge of which are essential to the performance of Executive’s
duties hereunder. Executive acknowledges that use or disclosure of the
Confidential Information outside the performance of Executive’s job duties for
the Company would cause harm and/or damage to the Company. 13.3 Both during and
after the Term, Executive shall not, except in the ordinary course of
Executive’s employment with the Company, disclose any Confidential Information
to any person, firm, business, company, corporation, association or any other
entity for any reason or purpose whatsoever. Executive shall not make use of any
Confidential Information for Executive’s own purposes or for the benefit of any
person, firm, business, company, corporation or any other entity (except the
Company) under any circumstances during or after the Term. Executive shall
consider and treat as confidential all Confidential Information in any way
relating to the Company’s business and affairs, whether created by Executive or
otherwise coming into Executive’s possession before, during, or after the Term.
Executive shall secure and protect the Confidential Information in a manner
designed to prevent all access and uses thereof contrary to the terms of this
Agreement. Executive shall use Executive’s best efforts to assist the Company in
identifying and preventing any use or disclosure of the Confidential Information
contrary to this Agreement. 13.4 Executive represents and warrants that, upon
Termination (whether during or after the Term), and without any request by the
Company, Executive shall return to Company any and all property, documents and
files (including all recorded media, such as papers, computer disks or other
data storage devices, copies, photographs, maps, transparencies and microfiche)
that contain Confidential Information or relate in any way to the Company or its
business. To the extent Executive possesses any files, data or information
relating in any way to the Company or its business on any personal computer,
Executive shall delete such files, data or information (and shall retain no
copies in any form). Executive also shall return any Company tools, equipment,
calling cards, credit cards, access cards or keys, any keys to any filing
cabinets or vehicles and all other Company property in any form prior to
Termination (whether during or after the Term). 14. Equitable Remedies. The
services to be rendered by Executive and the Confidential Information entrusted
to Executive as a result of Executive’s employment by the Company are of a
unique and special character, and, notwithstanding anything in this Agreement to
the contrary, any breach by Executive of this Agreement, 8



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi009.jpg]
including a breach of Section 12 or Section 13, will cause the Company immediate
and irreparable injury and damage, for which monetary relief would be inadequate
or difficult to quantify. The Company shall be entitled to, in addition to all
other remedies available to it, injunctive relief, specific performance or any
other equitable relief to prevent a breach and to secure the enforcement of the
provisions of this Agreement. The provisions of Section 12 and Section 13 are
separate from and independent of the remainder of this Agreement and these
provisions are specifically enforceable by the Company notwithstanding any claim
made by Executive against the Company. Injunctive relief may be granted
immediately upon the commencement of any such action, and the Company need not
post a bond to obtain temporary or permanent injunctive relief. 15. Business
Opportunities. Executive shall promptly disclose to the Company all business
ideas, prospects, proposals and other opportunities pertaining to any aspect of
the Company’s business that are originated by any third parties and brought to
the attention of Executive after the Effective Date and before Termination. 16.
Representations and Warranties. Executive hereby represents and warrants to the
Company, and acknowledges, as follows. 16.1 The success of the Company’s
business depends in large part on the protection of the Confidential Information
and trade secrets. 16.2 Executive’s access to the Confidential Information,
coupled with the personal relationships and goodwill between the Company and its
customers, would enable Executive to compete unfairly against the Company. 16.3
Executive has full power, authority and capacity to enter into this Agreement
and to perform Executive’s obligations hereunder. 16.4 This Agreement has been
voluntarily executed by Executive and constitutes a valid and binding agreement
of Executive. 16.5 Executive has read this Agreement and has had the opportunity
to have this Agreement reviewed by Executive’s legal counsel. 16.6 Given the
nature of the business in which the Company is engaged, the restrictions in
Section 12 and Section 13, including their geographic scope and duration, are
reasonable and necessary to protect the legitimate business interests of the
Company. 16.7 Executive’s continued employment with the Company is sufficient
consideration for this Agreement. 16.8 Executive is among the Company’s
executive personnel, management personnel or officers and employees who
constitute professional staff to executive and management personnel. 16.9 This
Agreement is intended to protect the Company’s trade secrets and Confidential
Information. 16.10 To the best of Executive’s knowledge, Executive’s employment
with the Company will not (a) conflict with or result in a breach of, (b)
constitute a default under, (c) result in the violation of, (d) give any third
party the right to terminate or to accelerate any obligation under, or (e)
require any authorization, consent, approval, execution or other action by or
notice to any court or other governmental body under, the provisions of any
other agreement or instrument to which Executive is a party. 9



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi010.jpg]
16.11 Executive has not previously and shall not in the future disclose to the
Company any proprietary information, trade secrets or other confidential
information belonging to any previous employer. 16.12 Executive shall notify
business partners and future employers of Executive’s obligations under this
Agreement. 17. Waivers and Amendments. The respective rights and obligations of
the Parties under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Parties. The waiver by either
Party of a breach of any provision of this Agreement by the other Party shall
not operate or be construed as a waiver of any subsequent breach by such other
Party. The failure of either Party to insist upon strict performance of any of
the terms or conditions of this Agreement shall not constitute a waiver of any
of such Party’s rights hereunder. 18. Successors and Assigns. The provisions
hereof shall inure to the benefit of, and be binding upon and assignable to,
successors of the Company by way of merger, consolidation or sale. Executive may
not assign or delegate to any third person Executive’s obligations under this
Agreement. The rights and benefits of Executive under this Agreement are
personal to Executive (or, in the event of Executive’s death or Disability,
Executive’s personal representative, heirs or beneficiaries), and no such right
or benefit shall be subject to voluntary or involuntary alienation, assignment
or transfer. 19. Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement of the Parties with regard to the subjects
hereof and supersedes and cancels in its entirety all other or prior or
contemporaneous agreements, whether oral or written, with respect thereto,
including any prior employment agreements between Executive and the Company in
their entirety. 20. Notices. Any notices, consents or other communications
required to be sent or given hereunder by either of the Parties shall in every
case be in writing and shall be deemed properly served if (i) delivered
personally, (ii) sent by registered or certified mail, in all such cases with
first class postage prepaid, return receipt requested, or (iii) delivered by a
nationally recognized overnight courier service to the Parties at the following
addresses: if to the Company, to its principal headquarters; and if to
Executive, to Executive’s current address listed in the Company’s records. 21.
Governing Law; Consent to Jurisdiction; Consent to Venue; Service of Process.
This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of New York without regard to principles of conflicts
of law thereof, or principles of conflicts of laws of any other jurisdiction
that could cause the application of the laws of any jurisdiction other than the
State of New York. For purposes of resolving any dispute that arises directly or
indirectly from the relationship of the Parties evidenced by this Agreement, the
Parties hereby submit to and consent to the exclusive jurisdiction of the State
of New York and agree that any related litigation shall be conducted solely in
the courts of New York County, New York or the federal courts for the United
States for the Southern District of New York, where this Agreement is made
and/or to be performed, and no other courts. Each Party may be served with
process in any manner permitted under State of New York law, or by United States
registered or certified mail, return receipt requested. 22. Waiver of Jury
Trial. EACH OF THE PARTIES HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
23. Code Section 409A. It is intended that this Agreement comply with Code
Section 409A (“Section 409A”), to the extent applicable. This Agreement shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement to fail to satisfy Section 409A shall have no force
or effect until 10



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi011.jpg]
amended to comply with Section 409A. Notwithstanding anything in this Agreement
to the contrary, in the event any payment or benefit hereunder is determined to
constitute nonqualified deferred compensation subject to Section 409A, then to
the extent necessary to comply with Section 409A, such payment or benefit shall
not be made, provided or commenced until six months after Executive’s separation
from service. Lump sum payments shall be made, without interest, as soon as
administratively practicable following the six-month delay. Any installments
otherwise due during the six-month delay shall be paid in a lump sum, without
interest, as soon as administratively practicable following the six-month delay,
and the remaining installments shall be paid in accordance with the original
schedule. For purposes of Section 409A, the right to a series of installment
payments shall be treated as a right to a series of separate payments. Each
separate payment in the series of separate payments shall be analyzed separately
for purposes of determining whether such payment is subject to, or exempt from
compliance with, the requirements of Section 409A. Notwithstanding anything in
this Agreement to the contrary, to the extent required in order to avoid
accelerated taxation and/or additional taxes under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year. The Company makes no
representations or warranties that the payments provided under this Agreement
comply with, or are exempt from, Section 409A, and in no event shall the Company
be liable for any portion of any taxes, penalties, interest or other expenses
that may be incurred by Executive on account of non-compliance with Section
409A. 24. Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby. In the event any provision is held invalid, illegal or
unenforceable, such provision shall be limited or revised by a court of
competent jurisdiction so as to give effect to the provision to the fullest
extent permitted by applicable law. If any of the covenants in Section 12 are
held to be unreasonable, arbitrary or against public policy, such covenants
shall be considered divisible with respect to scope, time and geographic area,
and in such lesser scope, time and geographic area, shall be effective, binding
and enforceable against Executive to the greatest extent possible. 25.
Construction. In this Agreement, unless otherwise stated, the following uses
apply: (i) references to a statute or law refer to the statute or law and any
amendments and any successor statutes or laws, and to all valid and binding
governmental regulations, court decisions and other regulatory and judicial
authority issued or rendered thereunder, as amended, or their successors, as in
effect at the relevant time; (ii) in computing periods from a specified date to
a later specified date, the words “from” and “commencing on” (and the like) mean
“from and including,” and the words “to,” “until” and “ending on” (and the like)
mean “to and including”; (iii) indications of time of day shall be based upon
the time applicable to the location of the principal headquarters of the
Company; (iv) the words “include,” “includes” and “including” (and the like)
mean “include, without limitation,” “includes, without limitation” and
“including, without limitation” (and the like), respectively; (v) all references
to articles and sections are to articles and sections in this Agreement; (vi)
all words used shall be construed to be of such gender or number as the
circumstances and context require; (vii) the captions and headings of articles
and sections have been inserted solely for convenience of reference and shall
not be considered a part of this Agreement, nor shall any of them affect the
meaning or interpretation of this Agreement or any of its provisions; (viii) any
reference to an agreement, plan, policy, form, document or set of documents, and
the rights and obligations of the parties under any such agreement, plan,
policy, form, document or set of documents, shall mean such agreement, plan,
policy, form, document or set of documents as amended from time to time, and any
and all modifications, extensions, renewals, substitutions or replacements
thereof; and (ix) all accounting terms not specifically defined shall be
construed in accordance with generally accepted accounting principles. 26.
Survival. The provisions of Section 12 and Section 13 shall survive the
termination of this Agreement. 11



--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi012.jpg]




--------------------------------------------------------------------------------



 
[dachesformofeacfocleansi013.jpg]




--------------------------------------------------------------------------------



 